DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“water control device” of claim 1 with the generic placeholder “device” and the function of “water control” and the corresponding structure from ¶40 of: a floating 
“floating member movably and floatingly provided” of claim 1 with the generic placeholder “member” and the function of “movably and floatingly” and the corresponding structure from ¶48-49 of: a sealed hollow structure which may be filled with air; having at least one air chamber, and a through mounting slot extended along a vertical axis of the floating member, wherein the mounting slot is surrounded by a surrounding sidewall; the air chamber is sealed and filled with air so that it may float on water; the mounting slot is formed outside the air chamber; the floating member further comprise a mounting latch extended from the surrounding sidewall toward the through mounting slot.
“water control member” of claim 1 with the generic placeholder “member” and the function of “water control” and the corresponding structure from ¶41 of: extending from the floating member in such a manner that when a volume of water stored in the water control compartment is below a predetermined threshold, the water control member is moved to allow communication between the water control compartment and the water buffering compartment through the water control inlet, wherein when a volume of water stored in the water control compartment reaches a predetermined threshold, the floating member is driven by water buoyancy to drive the water control member to block the water control inlet so as to stop water from flowing to the water control compartment from the water buffering compartment.
“water regulating assembly” of claims 7, 8, and 9 with the generic placeholder “assembly” and the function of “water regulating” and the corresponding structure from 
“sealing member” of claims 10, 11, and 12 with the generic placeholder “member” and the function of “sealing” and the corresponding structure from ¶60-61 of: the sealing member having a circular cross section when view from the top, the sealing member having a diameter substantially larger than that of the regulating stem and the water control outlet; when the sealing member biases against the peripheral wall of the water control outlet, water is prevented from passing through the water control outlet; that the sealing member having a semi-spherical structure which has a curved external surface; the sealing member configured by waterproof materials such as rubber material, plastic material or even foam material; the sealing member configured to form a semi-spherical structure having a curved external surface; the sealing member having a second mounting cavity wherein an upper end portion of the regulating stem is securely mounted in the second mounting cavity for securely connecting the regulating stem with the sealing member; the sealing member configured from soft and deformable material such as rubber so as to effectively block water from passing through the water control outlet.
“resilient member … for exerting an urging force” of claims 10, 11, and 12 with the generic placeholder “member” and the function of “exerting an urging force” and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are:

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 1 is objected to because of the following informalities:
The claim 1 limitation “a predetermined of amount of water” should recite “a predetermined amount of water”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Regarding claim 1, the closest prior art is US 2019/0072289. The prior art teaches a humidifier comprising a base with a water receiving cavity and a water 
Claims 2-20 depend upon claim 1.

Conclusion
This application is in condition for allowance except for the following formal matters: claim 1 is objected to for minor informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776